Case 0:21-cv-60913-WPD Document 1-2 Entered on FLSD Docket 04/28/2021 Page 1 of 20
. Filing # 123500524 E-Filed 03/22/2021 12:07:06 PM

IN THE COUNTY COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT
IN AND FOR BROWARD COUNTY, FLORIDA

Case No. Cote - L\= ols2 85 A

NELLY ROJAS,

EIVED

U.
ou ~

vid

Plaintiff,
Vv. JURY TRIAL DEMANDED

NORTHSTAR LOCATION SERVICES, LLC
and BARCLAYS BANK PLC,

Defendants.
/

 

STATEMENT OF CLAIM

Plaintiff NELLY ROJAS (‘Plaintiff’) sues Defendant Northstar Location Services, LLC,
and Defendant Barclays Bank PLC (collectively, “Defendants”) for violations of the Fair Debt
Collection Practices Act (“FDCPA”) and the Florida Consumer Collection Practices Act
(“FCCPA”).

JURISDICTION AND VENUE

1. This Court has subject matter jurisdiction over Plaintiff and Defendants
(collectively, the “Parties”), because the cause of action arises within the jurisdiction of this Court
and, thus, venue and jurisdiction are proper.

Z, This Court has personal jurisdiction over Defendants because Defendants are
operating, present, and/or doing business within this jurisdiction and because the complained of
conduct of Defendants occurred within Broward County, Florida.

3. The amount in controversy is greater than $500.00, but does not exceed $8,000.00,

exclusive of costs, interest, and attorneys’ fees, and is otherwise within this Court’s jurisdiction.

 

PAGE | 1 of 7
LAW OFFICES OF JIBRAEL S. HINDI, PLLC
110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
www, JibraelLaw.com

   
Case 0:21-cv-60913-WPD Document 1-2 Entered on FLSD Docket 04/28/2021 Page 2 of 20

Rew el me A Pe ee, ee a *

ee me wee ae ee —

ee. ~

. Boe : Om me ae we on =
. . - oe ae t 7 .

wre a ew oa te -_

4, Venue of this action is proper in this Court because, pursuant to Fla. Stat. § 47.011,

et seq., the cause of action alleged below arose in Broward County Florida.
PARTIES

5. Plaintiff is a natural person, and a citizen of the State of Florida, residing in Broward
County, Florida.

6. Defendant Northstar Location Services, LLC (“Defendant-DC”) is a New York,
with its principal place of business located in Cheektowaga, New York.

7. Defendant-DC engages in interstate commerce by regularly using telephone and
mail in a business whose principal purpose is the collection of debts.

8. At all times material, Defendant-DC was acting as a debt collector in respect to the
collection of Plaintiff's debts.

9. Defendant Barclays Bank PLC (“Defendant-Creditor”) is a Delaware corporation,
with its principal place of business located in New York, New York.

10. At all times material, Defendant-Creditor was the creditor of the debts Defendant-
DC sought to collect from Plaintiff.

DEMAND FOR JURY TRIAL

 

TT. Plaintifl, respecttully, demands a trial by jury on ail counts and issues So triable.
FACTUAL ALLEGATIONS
12. Ona date better known by Defendants, Defendant-DC began attempting to collect
a debt (the “Consumer Debt”) from Plaintiff.
13. The Consumer Debt is an obligation allegedly had by Plaintiff to pay money arising
from a transaction between Plaintiff and the creditor of the Consumer Debt, Defendant-Creditor,

involving an unsecured line of credit (the “Subject Service”).

 

PAGE | 2 of 7
Law OFFICES OF JIBRAEL S, HINDI, PLLC
110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 32301 | Phone (954) 907-1136 | Fax (855) 529-9540
weyw,JibraclLaw.com
Case 0:21-cv-60913-WPD Document 1-2 Entered on FLSD Docket 04/28/2021 Page 3 of 20

om 4 . .
— eee ~ . . 1
- r,s ee te ee ER a per gether ey : * 1. : - 1
ao ge en pee mk, ~
AR imme ke eee

~ ew mee te -
Io - x e . . ae ye .
Or. yen 4 wee x Poms eee, i es

tat? wp

14. The Subject Service was primarily for personal, family, or household purposes.

15. Defendant-DC is a business entity engaged in the business of soliciting consumer
debts for collection. |

16. Defendant-DC is a business entity engaged in the business of collecting consumer
debts.

17. Defendant-DC regularly collects or attempts to collect, directly or indirectly, debts
owed or due or asserted to be owed or due another.

18. Defendant-DC is registered with the Florida Office of Financial Regulation as a
“Consumer Collection Agency.”

19. Detendant-DC’s “Consumer Collection Agency” license number is CCA0900139.

20, Defendant-DC maintains all the records specified in Rule 69V-180.080, Florida
Administrative Code.

21.  Therecords specified by Rule 69V-180.080, Florida Administrative Code, of which
Defendant-DC does maintain, are current to within one week of the current date.

22. In the first weeks of Janurary-2020, a global pandemic caused by the COVID-19

Virus began spreadiny across the wurld, causing extensive logistical problems for businesses on a

 

nationwide” scale, but most pointedly, resulted “in unprecedented devastation to consumers
nationwide — all of which became pervasive public knowledge (the “Pandemic”).

23. On January 31, 2020, a United States Public Health Emergency was announced due
to the Pandemic.

24, On March 01, 2020, a Florida Public Health Emergency was announced due to the

Pandemic.

 

PAGE |3 of 7
LAW OFFICES OF JIBRAEL S. HINDI, PLLC
110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 38301 | Phone (954) 907-1136 | Fax (855) 529-9540
vow Jibrael Law, cam
Case 0:21-cv-60913-WPD Document 1-2 Entered on FLSD Docket 04/28/2021 Page 4 of 20

OT I arg NT ER A EN RE egg” Fine wane ~~

wen ere ee ee eat

ee ee ts eon amu aes
a ~ a . . . - ™ Tok may ~~ eee

Meee gos . Lon ta
woe, soe Sf tM 1

25. On March 13, 2020, a United States National Emergency was announced due to the
Pandemic.

26. Asa result of the onset of the Pandemic, of which remains on going, Defendants
knew that attempting to collect consumer debts amid the Pandemic would be unusual and
inconvenient to consumers, as the Pandemic has publicly caused unprecedented economic and
financial devastation to consumers nationwide without reservation.

27. Asa result of the onset of the Pandemic, of which remains on going, Defendants
knew that attempting to collect consumer debts amid the Pandemic would severely harass the
target consumer.

28. Subsequent to the onset of the Pandemic, Defendant-DC sent a letter, dated April
06, 2020, to Plaintiff (the “Collection Letter”) in an attempt to collect the Consumer Debt.

29, Attached hereto as Exhibit “A” is a copy of the Collection Letter.

30. The Collection Letter is a communication from Defendants to Plaintiff in
connection with the collection of a debt. ’

31. The Collection Letter represents an action to collect a debt by Defendants.

32, Defendant-DC identifies itself as a ‘debt collector” in the Collection Letter.

 

33. In the Collection Letter, Detendant-DC states that it (the Collection Letter) is “an
attempt to collect a debt.”
34. Defendant-DC is a “person” within the meaning of Fla. Stat. § $59.72.

35. Defendant-Creditor is a “person” within the meaning of Fla. Stat. § 559.72.

 

PAGE |4 of 7
. LAW OFFICES OF JIBRAEL S. HINDI, PLLC
110 SE 6th Street, 17th Floor | Ft. tauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
vewew brace] Law.com
Case 0:21-cv-60913-WPD Document 1-2 Entered on FLSD Docket 04/28/2021 Page 5 of 20

' . . . . . .
TOT te Re yean ome ernment ac ame 2 am memantine a Rag er tet tem ae nreeney i tg ee a yt ete ee ge oe ew phe pe ee

ea te TR a Ra ate a, Foie EI rane rye at: ee ae

COUNT I.
VIOLATION OF 15 U.S.C. § 1692c(a}
(against Defendant-DC)

36. Plaintiff incorporates by reference paragraphs 1-35 of this Complaint as though
fully stated herein.

37, Section 1692c of the FDCPA mandates, inter alia, that:

Without the prior consent of the consumer given directly to the debt
collector or the express permission of a court of competent
jurisdiction, a debt collector may not communicate with a consumer
in connection with the collection of any debt ... at any unusual
time or place or a time or place known or which should be
known to be inconvenient to the consumer.

15 U.S.C. § 1692c(a)(1) (emphasis added).

38. As stated above, Defendant-DC mailed Plaintiff the Collection Letter in an attempt
to collect the Consumer Debt during the Pandemic. Defendant-DC knew or should have known
that the Pandemic, unquestionably, resulted in unusual circumstances during time § 1692c(a)(1)
prohibits the collection of the Consumer Debt. Further, Defendant-DC knew or should have known
that, due to the Pandemic, attempting to collect the Consumer Debt would, unquestionably, be
inconvenient, as consumers nationwide were plunged into such economic and financial turmoil
that an emergency stimulus bill, valued in the trillions of doflars, was warranted — and thereafter
effectuated — within a matter of weeks.

39. WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment
against Defendant-DC, awarding Plaintiff the following relief:

(a) Statutory damages as provided by 15 U.S.C. § 1692k;

(b) Costs and reasonable attorneys’ fees as provided by 15 U.S.C. § 1692k; and

(c) Any other relief'that this Court deems appropriate and just under the circumstances.

 

PAGE | 5 of 7
Law OFFICES OF JIBRAEL S, HINDI, PLLC
110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
ww ibrael Law com
= we we ee Se Ce ee ee ee Re ee on

aE

COUNT H.
VIOLATION OF FLA. STAT. § 559.72(7)
(against Defendant-DC and Defendant-Creditor)

40. Plaintiff incorporates by reference paragraphs 1-35 of this Complaint as though
fully stated herein.

4], Section 559.72, Fla. Stat., of the FCCPA contains nineteen subsections and
otherwise codifies an extensive list of acts and/or omissions that the FDCPA does not explicitly
prohibit. Accordingly, in collecting consumer debts, pursuant to the FCCPA no person shall:
“Willfully communicate with the debtor or any member of her or his family with such frequency as
can reasonably be expected to harass the debtor or her or his family, or willfully engage in other
conduct which can reasonably be expected to abuse or harass the debtor or any member of her or
his family.” Fla. Stat. § 559.72(7).

42. As stated above, Defendant-DC knew that attempting to collect the Consumer Debt
from Plaintiff amid the Pandemic would be reasonably expected to harass Plaintiff, and
nevertheless, Defendant-DC proceeded to mail the Collection Letter to Plaintiff. As such, by and

through the Collection Letter, Defendant-DC violated Fla. Stat. § 559.72(7).

43. Further, at minimum, Defendant-DC acted with apparent authority in attempting to

are ee oe fae ae ee

Case 0:21-cv-60913-WPD Document 1-2 Entered on FLSD Docket 04/28/2021 Page 6 of 20

ne

 

collect the Consumer Debt on Defendant-Creditor’s behalf: Defendant-DC sought to collect the
Consumer Debt from Plaintiff because Defendant-DC had contracted with Defendant-Creditor for
the provision of such services.

44. Defendant-Creditor purposely provided Defendant-DC with the requisite
information to collect the Consumer Debt from Plaintiff, including but not limited to, Plaintiffs

address, the loan balance, and interest rate.

 

PAGE | 6 of 7
LAW OFFICES OF JIBRAEL S. HINDI, PLLC
110 SE 6th Street, 17th Floor { Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 829-9540
wow Jibrael Law.com
Case 0:21-cv-60913-WPD Document 1-2 Entered on FLSD Docket 04/28/2021 Page 7 of 20

- an =
coe ee ee ee eee

’ . ts o# .
fe mete cn eee ermmere le Genncernat sme mien dea eee ee on je ems ee

ae Sottero mat av ‘ mo, wo -+ ‘woke woe wee ee = « =
- . - tee - * “

‘Mae hee

45, Here, the above-mentioned violation of § 559.72(7) is the result of Defendant-DC’s
acts and/or omissions, whereby such acts and/or omission occurred within the scope and course of
agency between Defendant-DC and Defendant-Creditor, and as a result, Defendant-Creditor is
vicariously liable for such FCCPA violation.

46. WHEREFORE, Plaintiff, respectfully, requests this Court to enter a judgment
against Defendant-DC and Defendant-Creditor, awarding Plaintiff the following relief:

(a) Statutory damages as provided under Fla. Stat. §559.77(2);

(b) An injunction prohibiting Defendant-DC from engaging in further
collection activities directed at Plaintiff that are in viclation of the FCCPA;

(c) Costs and reasonable attorneys’ fees pursuant to Fla. Stat. §559.77(2); and
(d) — Any other relief that this Court deems appropriate under the circumstances.

Dated: March 19, 2021
Respectfully Submitted,

/s/ Thomas J. Patti
JIBRAEL S. HINDI, ESQ.
Florida Bar No.: 118259
E-mail:  jibrael@jibraellaw.com
THOMAS J. PATTI, ESQ.
Florida Bar No.: 118377
E-mail: tom@yjibraellaw.com
The Law Offices of Jibrael S. Hindi
110 SE 6th Street, Suite 1744
Fort Lauderdale, Florida 33301
Phone: 954-907-1136
Fax: 855-529-9540

COUNSEL FOR PLAINTIFF

 

PAGE | 7 of 7
LAW OFFICES OF JIBRAEL S. HINDI, PLLC
110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
www JibraclLaw.com
Case 0:21-cv-60913-WPD Document 1-2 Entered on FLSD Docket 04/28/2021 Page 8 of 20

EXHIBIT “A”

ade

 
Case 0:21-cv-60913-WPD Document 1-2 Entered on FLSD Docket 04/28/2021 Page 9 of 20

Northstar Location Services, LLC
1-888-820-0964

. 4285 Genesee Street . ee ae re Ley we --Hours:-Mon- Fri 8AM-8PM-ET
. Cheektowaga, NY. 14225-1943. ae - Payment website:-https://www.gotanls.com
Return Service Requested Original Creditor: Barclays Bank Delaware

Creditor: Barclays Bank Delaware
Account #: RRERAARARAERER EK 984
Reference #: 3538879

Balance: $7,693.69

LT TTI

04/06/2020
TAB °A-07-H66-AM-05458-24
Mena fT LegE Meee font Ata fAAE LU HT EL PeaUaa EA aaaD TAAL Reda! phegEba! ped get ygeg a fegt ett yy
ROJAS, NELLY . NORTHSTAR LOCATION SERVICES, LLC.
9350 FONTAINEBLEAU BLVD APT C612 ATTN: FINANCIAL SERVICES DEPARTMENT
MIAMI FL 33172-4297 a 4285 GENESEE ST

CHEEKTOWAGA NY 14225-1943

Northstar Location Services, LLC would like to work with you io resolve the balance on your account(s).

Please contact your representative to discuss a settlement option, to pay Jess than the full balance due.

RE: Barclays Bank Delaware/ RC! Elite Rewards MasterCard

This settlement may have tax consequences. [f you are uncertain of the tax consequences, consult a tax advisor.

Upon receipt of your final settlement payment, plus a 15 day waiting period to ensure funds are not returned as non-sufficient,
your account will be settled for less than the full balance. Barclays Bank Delaware wiil submit a request to the consumer reporting
agencies to reflect the settlement. Please allow 60 days for the information to be updated and appear on your credit report.
Barclays Bank Delaware is not affiliated with the consumer reporting agencies and does not control when the consumer reporting
agencies actually make the update. ‘

To make paying your account more convenient we offer Payment-by-phone at 1-888-820-0964 or via Web Pay at
https :/fwww.gotonis.com. We accept checking, savings, and debit card.

This communication is from a debt collector and is an attempt to collect a debt. Any information obtained will be used for that
purpose.

 

ACA

LETONAMATS OHA L,
The Anovistion af Cress
aunt Callevtiau Prafeaiveals

nes RATIATON ORAM

 
Case 0:21-cv-60913-WPD Document 1-2 Entered on FLSD Docket 04/28/2021 Page 10 of 20
Filing #:123500524 E-Filed 03/22/2021 12:07:06 PM

wo

IN THE COUNTY COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT
IN AND FOR BROWARD COUNTY, FLORIDA

Case No.
NELLY ROJAS,

Plaintiff,
vs.

NORTHSTAR LOCATION SERVICES,
LLC and BARCLAYS BANK PLC,

Defendant.
/

PLAINTIFEF’S NOTICE OF

SERVING INTERROGATORIES TO DEFENDANT

 

Plaintiff Nelly Rojas, by and through undersigned counsel, and pursuant to Florida Rules
of Civil Procedure 1.340, hereby propounds the attached interrogatories to Defendant Northstar
Location Services, LLC. Sworn answers to these Interrogatories must be furnished on or before
the 30th day after the service of these Interrogatories.

CERTIFICATE OF SERVICE
The undersigned hereby certifies that on March 19, 2021, the foregoing was electronically
filed-with-the-Clerk-ofthe-Court-using-the-Florida-Gourts-E-Fiting-Portal-which-will-send-a-notice ——_———
_ of electronic filing to all counsel of record.
Respectfully Submitted,
/s! Thomas J. Patti
THOMAS J. PATTI, ESQ.
Florida Bar No.: 118377
E-mail: tom@jibraellaw.com
The Law Offices of Jibrael S. Hindi
110 SE 6th Street, Suite 1744
Fort Lauderdale, Florida 33301

COUNSEL FOR PLAINTIFF

 

PAGE|! of 6
LAW OFFICES OF JIBRAEL S. HINDI, PLLC
110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
wayw J ibrael Law.com
Case 0:21-cv-60913-WPD Document 1-2 Entered on FLSD Docket 04/28/2021 Page 11 of 20

(1)
(2)
(3)
(4)

(5)
(6)
)

(8)

(9)

(10)

—- ~~ ” ee ee ee ee me ee em ee eee - one

PLAINTIFF’S FIRST SET OF INTERROGATORIES TO DEFENDANT
DEFINITIONS
“Action” shall mean the above captioned matter.
“Any,” “All,” and “each” shall be construed as any, all and each.

“And” shall mean and/or.

“Concern,” “concerning,” “refer,” “referring,” “relate, ” “relating,” “regard,” or
“regarding” shall all mean documents which explicitly or implicitly, in whole or in part,
compare, were received in conjunction with, or were generated as a result of the subject
matter of the request, including all documents which reflect, record, specify, memorialize,
relate, describe, discuss, consider, concern, constitute, embody, evaluate, analyze, refer to,
review, report on, comment on, impinge upon, or impact the subject matter of the request;

“Complaint” means the operative Statement of Claim filed in the above captioned action.
“Collection Letter” shall refer to Exhibit “A” attached to the Complaint.

“Communication” or “sent” includes every manner or means of disclosure, transfer, or
exchange of information, and/or attempt thereof, and every disclosure, transfer or exchange
of information, whether orally or by document or whether face-to-face, by telephone, mail,
electronic mail, personal delivery, or otherwise, and/or attempt thereof.

“Defendant,” “you,” and “your” shall mean Northstar Location Services, LLC, any of its
directors, officers, sales, agents, managers, supervisors, general agents, agents (including
attorneys, accountants, consultants, investment advisors or bankers), employees,
representatives and any other persons purporting to act on their behalf. These defined terms
include divisions, affiliates, subsidiaries, predecessor entities, acquired entities and/or
related entities or any other entity acting or purporting to act on its behalf, including those
who sought to communicate with Plaintiff during the relevant time-period whether by
letter, e-mail, text message, or any other medium, regardless of whether successful or
unsuccessful.

“Debt” shall refer to the obligation or purported obligation which Defendant sought to
collect from Plaintiff in the Collection Letter.

“Document” means the original, and all non-identical copies (whether different from the
original because of additional notations or otherwise), of all written, printed, typed,

- Ses a ee = =recorded, electronically+or- digitally stored, or-graphic ‘matter;-however produced’ of

reproduced, in the actual or constructive possession, custody, or control of plaintiff
including, without limitation, all writings, drawings, graphs, charts, photographs,

 

PAGE | 2 of 6
LAW OFFICES OF JIBRAEL S. Hinpl, PLLC
110 SE 6th Street, 17th Floor | Ft. Lauderdale, Vlorida 33301 | Phone (954) 907-1136 | Fax (855) 629-9540
wivw Jibrael Law com

we me

Se eee
Case 0:21-cv-60913-WPD Document 1-2 Entered on FLSD Docket 04/28/2021 Page 12 of 20

(11)

(32)

(13)

(14)

(15)

(16)

(17)

(18)
Fon (19)

(20)

A ee ae - tof oe aes . - + - ~ ee

photographic records, sound reproduction tapes, data compilations (whether tangible or
intangible from which information can be obtained, discerned, or can be translated through
detection devices into a reasonably usable tangible form), correspondence, memoranda,
data, notes of conversations, diaries, papers, letters, e-mail communications, telegrams,
messages of any kind, minutes of meetings, stenographic or hand-typed and written notes,
appraisals, bids, account books, checks, invoices, ledgers, agreements, studies, estimates,
reports, instructions, requests, pamphlets, brochures, applications, returns, pictures, books,
journals, ledgers, corporate records, accounts, contracts, leaflets, administrative or
governmental reports or returns, exhibits, maps, surveys, sketches, microfilm, Xerox or
any other tangible things which constitute or contain matters within the scope of the Florida
Rules of Civil Procedure.

“FCCPA” means the Florida Consumer Collection Practices Act, Fla. Stat. §559.55 et seq.
“FDCPA” means the Fair Debt Collection Practices Act, 15 U.S.C. §1692 ef seg.

“Including” means: (a) including, but not limited to, or (b) including, without limitation.
Any examples which follow these phrases are set forth to clarify the request, definition or
instruction, not limited to the request, definition or instruction.

“Identify” with respect to natural person, means to give, to the extent known, the person’s
full name, present or last known address, and when referring to a natural person,
additionally, the present or last known place of employment. Once a person has been
identified in accordance with this paragraph, only the name of that person need be listed in
response to subsequent discovery requesting the identification of that person.

“Or” shall mean and/or.

“Payment” shall include all available methods of funds tender, including but not limited
to: cash; money order, a negotiable instrument such as a check, note, or draft; an ACH
debit; bank, wire, or electronic-funds transfer; and, credit-card payment.

“Person” or “Persons” shall mean natural persons, proprietorships, joint ventures,
partnerships, corporations, trust, groups, associations, organizations, governmental
agencies and all other entities.

“Plaintiff” or “Plaintiff's” shall mean Nelly Rojas.

“Relevant lime period,” “relevant period” or “during the relevant pertud™ refers to a finite
length of time, the duration of which is uninterrupted, that begins three years prior to
commencement of the above captioned action, and ends on March 19, 2021.

The phrase “as defined by the FDCPA” shall refer to the meaning and/or definition of a
particular word or phrase set forth under 15 U.S.C. § 1692a.

 

PaGE | 3 of 6
LAW OFFICES OF JIBRAEL S, HINDI, PLLC
120 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (964) 907-1136 | Fax (855) 529-9540

wavw.dibrael aw com
Case 0:21-cv-60913-WPD Document 1-2 Entered on FLSD Docket 04/28/2021 Page 13 of 20

iE eo Lp et ei tm mm ee ee ne mm i re ee rare ee me ae eas ene

A ee So a te a ee ay 2 ae whet

(21) The phrase “as defined by the FCCPA” shall refer to the meaning and/or definition of a
particular word or phrase set forth under Fla. Stat., § 559.55.

I. INSTRUCTIONS

Each of the following requests is continuing, and in the event that at any later date you obtain
or discover any additional information responsive to any request, you shall submit the information
promptly. If an objection is made to any interrogatories herein, all information covered by the
interrogatory which is not subject to the objection should be provided.

Information which may be responsive to more than one interrogatory need not be repeated,
however such information should be identified and the interrogatory it was previously responsive to
referenced. All headings herein are included only for organization purposes and should not be
construed as being part of any interrogatory, or as limiting any request in any manner.

If any information requested by these interrogatories is claimed to be privileged or any
interrogatory is otherwise objected to, please provide the exact grounds upon which the objection is
based and identify all persons who presently have access to or are aware of the information requested.
lil, INTERROGATORIES
Interrogatory No.1. Describe, step-by-step, the process which resulted in the Collection Letter

being transmitted to Plaintiff, beginning with the date and method_of — =
transmission of Plaintiff's information to Defendant, e.g., computer tapes
or other media delivered (when, by whom, where and to whom); content
of computer tape or media; data input (where and by whom); computer
entry or other means of directing transmission letters (where and by whom
entry. made), letter with debtor information printed (from where and by
whom); letter with debtor information mailed (from where and by whom),
computer tapes or media returned (on what occasion, when, by whom and

to whom).

RESPONSE:

 

PAGE | 4 of 6
LAW OFFICES OF JIBRAEL S. Hinp1, PLLC
110 SE 6th Street, 17th Floor | Ft, Lauderdale, Florida 33301 |] Phone (954) 907-1136 | Fax (855) 529-9540
wirw.Jibrael_Law, com
Case 0:21-cv-60913-WPD Document 1-2 Entered on FLSD Docket 04/28/2021 Page 14 of 20

Interrogatory No.2. Identify each of Defendant’s practices, policies, and procedures that were
in existence prior to sending Plaintiff the Collection Letter, whereby said
practices, policies, and procedures were reasonably adapted to prevent
Defendant from violating the FDCPA as alleged by Plaintiff.

RESPONSE:

Interrogatory No.3. Identify the documents specified by Rule 69V-180.080, Florida
Administrative Code, that Defendant maintains.

RESPONSE:

Interrogatory No. 4. Identify the documents specified by Rule 69V-180.080, Florida
Administrative Code, that Defendant does not maintain.

RESPONSE:

Interrogatory No.5. Identify the documents specified by Rule 69V-180.080, Florida
Administrative Code, maintained by Defendant regarding Plaintiff or the
Debt that are current within one week of the current date.

RESPONSE:

Interrogatory No.6. Identify the documents specified by Rule 69V-180.080, Florida
Administrative Code, maintained by Defendant regarding Plaintiff or the
Debt that are not current within one week of the current date.

RESPONSE:

 

PAGE| 5 of 6
LAW OFFICES OF JIBRAEL S. HINDI, PLLC
110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1196 | Fax (855) 529-9540
worw Jibrael Law.com
Case 0:21-cv-60913-WPD Document 1-2 Entered on FLSD Docket 04/28/2021 Page 15 of 20

er nS eee mere cnet eee rem thee pe ee er ee me eee ma ts amo,

0 aa vt tae we = wo woo. ” woe at TE Me, -

VERIFICATION

Under penalties of perjury, I, the undersigned affiant, declare that | have read the foregoing

Answers to Interrogatories, and that the Answers are true and correct.

 

AFFIANT SIGNATURE

 

PRINTED NAME OF AFFIANT

 

CAPACITY / TITLE OF AFFIANT

BEFORE ME, the undersigned authority, personally appeared :

who produced as identification , bearing

number expiring on who

 

did take an oath, who stated that he/she is the person noted above, and that, according to his/her
best knowledge and belief, the forgoing answers are true and correct.

Sworn to and subscribed before me, this day of , 202

 

 

 

 

 

 

 

 

 

SIGNATURE OF NOTARY _
PRINTED NAME OF NOTARY
SEAL OF NOTARY
PAGE | 6 of 6

LAW OFFICES OF JIBRAEL S. HINDI, PLLC
110 SE6 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907 1186 | Fax (265) 529-9540
wayw._tibrael Law com,

   
Case 0:21-cv-60913-WPD Document 1-2 Entered on FLSD Docket 04/28/2021 Page 16 of 20
Filing # 123500524 E-Filed 03/22/2021 12:07:06 PM

relat eg a ARTS RNS Ge SRE ETE SLATES IBA STR i TPT eh pags ete, SOM pee gto 8 eure eeritee IE mPa

- ” * ” . se mm ee . - . ~~ os * torte mm ey -_ -4 gett me me et -, +o
, ' - . : +a Sonn ae . ' : . *

IN THE COUNTY COURT OF THE SEVENTEENTH JUDICIAL CIRCUIT
IN AND FOR BROWARD COUNTY, FLORIDA

Case No.
NELLY ROJAS,

Plaintiff,
VS.

NORTHSTAR LOCATION SERVICES,
LLC and BARCLAYS BANK PLC,

Defendant.
/

PLAINTIFF’S FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS

Plaintiff NELLY ROJAS, by and through undersigned counsel, and pursuant to Florida
Rules of Civil Procedure 1.350, and requests Defendant Northstar Location Services, LLC, to
produce for inspection and copying within thirty (30) days from service the following documents
by e-mail to tom@ijibraellaw.com, or in the event delivery of Defendant’s responses and the
requested documents cannot be provided via e-mail, the same may be delivered to The Law Offices
of Jibrael S. Hindi 110 SE 6th Street, Suite 1700, Fort Lauderdale, Florida 3330

I. DEFINITIONS
(1) “Action” shall mean the above captioned matter.

(2) “Any,” “All,” and “each” shail be construed as any, all and each,

(3) “And” shall mean and/or.

 

ct > RE

(4) “Concern,” “concerning,” “refer,” “referring,” “relate, ” “relating,” “regard,” or
“regarding” shall all mean documents which explicitly or implicitly, in whole or in part,
compare, were received in conjunction with, or were generated as a result of the subject
matter of the request, including all documents which reflect, record, specify, memorialize,
relate, describe, discuss, consider, concern, constitute, embody, evaluate, analyze, refer to,
review, report on, comment on, impinge upon, or impact the subject matter of the request;

(5) “Complaint” means the operative Statement of Claim filed in the above captioned action.
(6) “Collection Letter” shall refer to Exhibit “A” attached to the Complaint.

(7) “Communication” or “sent” includes every manner or means of disclosure, transfer, or
exchange of information, and/or attempt thereof, and every disclosure, transfer or exchange

 

PAGE| 1 of $
LAW OFFICES OF JIBRAEL S, HINDI, PLLC
110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540

vere ibrael Law con

 
Case 0:21-cv-60913-WPD Document 1-2 Entered on FLSD Docket 04/28/2021 Page 17 of 20

a eee mee ee ee ee, . —~ Re ee ee em ee

of information, whether orally or by document or whether face-to-face, by telephone, mail,
electronic mail, personal delivery, or otherwise, and/or attempt thereof.

(8) “Defendant,” “you,” and ‘“‘your” shall mean Northstar Location Services, LLC, any of its
directors, officers, sales, agents, managers, supervisors, general agents, agents (including
attorneys, accountants, consultants, investment advisors or bankers), employees,
representatives and any other persons purporting to act on their behalf. These defined terms
include divisions, affiliates, subsidiaries, predecessor entities, acquired entities and/or
related entities or any other entity acting or purporting to act on its behalf, including those
who sought to communicate with Plaintiff during the relevant time-period whether by
letter, e-mail, text message, or any olher medium, regardless of whether successful ut
unsuccessful.

(9) “Debt” shall refer to the obligation or purported obligation which Defendant sought to
collect from Plaintiff in the Collection Letter.

(10) “Document” means the original, and all non-identical copies (whether different from the
original because of additional notations or otherwise), of all written, printed, typed,
recorded, electronically or digitally stored, or graphic matter, however produced or
reproduced, in the actual or constructive possession, custody, or control of plaintiff
including, without limitation, all writings, drawings, graphs, charts, photographs,
photographic records, sound reproduction tapes, data compilations (whether tangible or
intangible from which information can be obtained, discerned, or can be translated through
detection devices into a reasonably usable tangible form), correspondence, memoranda,
data, notes of conversations, diaries, papers, letters, e-mail communications, telegrams,
messages of any kind, minutes of meetings, stenographic or hand-typed and written notes,
appraisals, bids, account books, checks, invoices, ledgers, agreements, studies, estimates,
reports, instructions, requests, pamphlets, brochures, applications, returns, pictures, books,
journals, ledgers, corporate records, accounts, contracts, leaflets, administrative or
governmental reports or returns, exhibits, maps, surveys, sketches, microfilm, Xerox or
any other tangible things which constitute or contain matters within the scope of the Florida
Rules of Civil Procedure.

(11) “FCCPA” means the Florida Consumer Collection Practices Act, Fla. Stat. §559.55 et seq.

(12) “FDCPA” means the Fair Debt Collection Practices Act, 15 U.S.C. §1692 ef seq.

(13) “Including” means: (a) including, but not limited to, or (b) including, without limitation.
Any examples which fotlow these phrases are set forth to clarify the request, definition or
instruction, not limited to the request, definition or instruction.

(14) “Identify” with respect to natural person, means to give, to the extent known, the person’s

full name, present or last known address, and when referring to a natural person,
additionally, the present or last known place of employment. Once a person has been

 

PAGE |2 of 5
LAW OFFICES OF JIBRAEL S. HINDI, PLLC
110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540

wee. Hbrael Lawes

   
Case 0:21-cv-60913-WPD Document 1-2 Entered on FLSD Docket 04/28/2021 Page 18 of 20

identified in accordance with this paragraph, only the name of that person need be listed in
response to subsequent discovery requesting the identification of that person.

(15) “Or? shall mean and/or.

(16) “Payment” shall include all available methods of funds tender, including but not limited
to: cash; money order, a negotiable instrument such as a check, note, or draft; an ACH
debit; bank, wire, or electronic-funds transfer; and, credit-card payment.

(17) “Person” or “Persons” shall mean natural persons, proprietorships, joint ventures,
partnerships, corporations, trust, groups, associations, organizations, governmental
agencies and all other entities.

(18) = “Plaintiff or “Plaintiff's” shall mean Nelly Rojas.
(19) “Relevant time period,” “relevant period” or “during the relevant period” refers to a finite
length of time, the duration of which is uninterrupted, that begins three years prior to

commencement of the above captioned action, and ends on March 19, 2021.

(20) The phrase “as defined by the FDCPA” shall refer to the meaning and/or definition of a
particular word or phrase set forth under 15 U.S.C. § 1692a.

(21) The phrase “as defined by the FCCPA” shall refer to the meaning and/or definition of a
particular word or phrase set forth under Fla. Stat., § 559.55.

II. INSTRUCTIONS
Each of the following requests is continuing, and in the event that at any later date you obtain

or discover any additional document responsive to any request, you shal! submit such document

 

promptly. If an objection is made to any request herein, all documents covered by the request not
subject to the objection should be produced. Similarly, if an objection is made to production of a
document, the portion(s) of that document not subject to objection should be produced with the
portion(s) objected to deleted and indicated clearly.

Each document is to be produced in its entirety even if only a portion of the document is
related to the identified subject matter and without abbreviation, editing, or expurgation and including

all appendices, tables, or other attachments. If an appendix, table, or other attachment is not presented

 

PAGE|3 of 5
Law OFFICES OF JIBRAEL S. HINDI, PLLC
110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida $3301 [| Phone (954} 907-1136 | Fax (855) 529-9540
veiw Fibrael Law.com

   
Case 0:21-cv-60913-WPD Document 1-2 Entered on FLSD Docket 04/28/2021 Page 19 of 20

with the original but is attached to a copy thereof or is otherwise available, it should be submitted and
clearly marked to indicate the document to which it corresponds. With the exception of privileged
material, no document or portion thereof should be masked or deleted in any manner. To the extent
possible, documents should be produced in the same order and arrangement as in the file form which
they are taken.

Unless otherwise requested, in lieu of producing original documents, you may produce
photocopies, provided that you shall retain the original documents and produce them to the Plaintiff
upon request. Further, copies of original documents may be submitted in lieu of originals only if they
are true, correct, and complete copies of the original documents, and their submission constitutes a
waiver of any claim as to the authenticity of the copy should it be necessary to introduce such copy
into evidence in any legal proceeding. Please provide color copies of any document originally
produced in color or containing type, writing, or other marks in any color other than black.

In the event such file(s) or documents(s) has (have) been removed, either for the purpose of
this action or for some other purpose, please state the name and address of the person who removed
the file, the title of the file and each sub-file, if any, maintained within the file, and the present location
of the file. If you choose to withhold from production for inspection and copying on the ground of
privilege or the like, it is requested that you provide the following information: date, type of
document, author, addressee or recipient, present location, custodian, number of pages, general
description, privilege claimed, and any other pertinent information.

Iii, PRODUCTION REQUESTS
The following documents are requested to be produced. Please_contact undersigned

counsel, or have your attorney contact undersigned counsel if you are represented by an attorney,
if you are uncertain as to the meaning of a term is or if you need additional information to

understand a request.

 

PAGE| 4 o0f5
LAW OFFICES OF JIBRAEL S. HINDI, PLLC
130 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954} 907-1136 | Fax (855) 629-9540
wiviw.Jibrae Law com :
Case 0:21-cv-60913-WPD Document 1-2 Entered on FLSD Docket 04/28/2021 Page 20 of 20

(1)

(2)

(3)

(4)

(5)

(6)

(7)

Copies of the documents that Defendant sent to Plaintiff during the two (2) years prior to
the commencement of the above-captioned action.

Copies of the documents utilized or referenced by Defendant to create or draft the
Collection Letter.

Copies of the documents, including manuals, instructions and guidelines, setting forth the
policies and procedures of debt collection employed by Defendant during the two (2) years
prior to the commencement of the above-captioned action.

A complete copy of any insurance policies covering Defendant for violations of the
FDCPA or FCCPA during the relevant period.

All documents relied or referenced by Defendant in responding to the Interrogatories
propounded on Defendant in the above-captioned action.

Copies of al! reports and documents utilized by an expert which Defendant proposes to call
at trial.

All exhibits which Defendant proposes to introduce at trial.

DATED: March 19, 2021
Respectfully Submitted,

/s/ Thomas J, Patti
THOMAS J. PATTI, ESQ.
Florida Bar No.: 118377
E-mail: tom@jtbraellaw.com
The Law Offices of Jibrael S. Hindi
110 SE 6th Street, Suite 1744
Fort. Lauderdale, Florida 33301

 

Phone: 954-907-1136
Fax: 855-529-9540

COUNSEL FOR PLAINTIFF
CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on March 19, 2021, | electronically filed the foregoing

document with the Clerk of the Court using the Florida Courts E-Filing Portal. I also certify that
the foregoing document is being served on opposing counsel via e-mail.

fs! Thomas J. Patti
THOMAS J. PATTI, ESQ.
Florida Bar No.: 118377

 

PAGE| 5 of 5
LAW OFFICES OF JIBRAEL S. HINDI, PLLC
110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-0540
wow, Jibrael Law.com,
